COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


NAOMI MITCHELL TUCKER
                                                                  MEMORANDUM OPINION*
v.      Record No. 2640-05-1                                          PER CURIAM
                                                                    FEBRUARY 21, 2006
RANDSTAD STAFFING SERVICES, INC. AND
 ACE AMERICAN INSURANCE COMPANY


               FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                  (Naomi M. Tucker, pro se, on brief).

                  (Joseph F. Giordano; Bryan J. Olmos; Semmes, Bowen & Semmes,
                  on brief), for appellees.


        Naomi Mitchell Tucker appeals a decision of the Workers’ Compensation Commission

finding that she failed to prove (1) her alleged low back, pelvis, right hip, left rib, and left leg

problems were causally related to her compensable March 17, 2004 injury by accident; (2) she

was disabled after July 25, 2004 as a result of her compensable work accident; and (3) she was

entitled to a change in treating physicians to Dr. Lawrence Morales. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Tucker v. Randstad

Staffing Servs., Inc., VWC File No. 218-60-54 (Aug. 30, 2005). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                              Affirmed.

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.